            Case 1:20-cv-03787-LLS Document 8 Filed 10/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN TORRES,

                                Plaintiff,

                    -against-
                                                                 20-CV-3787 (LLS)
WARDEN M. LICON-VITALE; A.W.
                                                                CIVIL JUDGMENT
SKIPPER-SCOTT; CAPTAIN BIEZ; JOHN
DOE, MCC OFFICER WHO BROUGHT
GUN TO UNIT 7 NORTH,

                                Defendants.

         Pursuant to the order issued October 9, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     October 9, 2020
           New York, New York

                                                           LOUIS L. STANTON
                                                                U.S.D.J.
